DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is in response to the election filed 5/7/2021.  Applicant has elected Species A-1 and B-1 (including claims 2, 5, 11 and 14) without traverse.  Non-elected claims 6-7 and 15-16 are withdrawn.  Accordingly, claims 1-5, 8-14 and 17-20 are pending for examination.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-14 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-5, 8-14 and 17-20 are directed to determining and communicating indication of payment transaction fraud parameter based on whether tagged data correspond to predetermined data, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, is not integrated into a practical application and only provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Independent claims 1, 10 and 19 recite, in part, a method/system/product, for performing the steps of receiving transaction data associated with a payment transaction, determining street address data associated with a street address from the transaction data associated with the payment transaction, tokenizing the street address data associated with the street address into a plurality of street address tokens; extracting street address token features for each of the plurality of street address tokens; tagging each of the plurality of street address tokens based on the street address token features to provide a plurality of tagged street address components; 

This judicial exception is not integrated into a practical application.  In particular, the claims only recites few additional elements- performing the steps (receiving, determining, tokenizing, extracting, tagging, determining and communicating) “with at least one processor” and using “machine learning algorithm”.  The “processor” and “machine” in these steps only generally linking the user of judicial exception to a particular technological environment or field of use and are recited at a high-level of generality.  According, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of performing the steps (receiving, determining, tokenizing, extracting, tagging, determining and communicating) “with at least one processor” and using “machine learning algorithm” amount to no more than generally linking the user of the judicial exception to a particular technological environment or field of use and mere instructions to apply the exception using a generic computer component.  Various court decisions have identified similar elements as routine and conventional (For example: Arranging, storing, retrieving, sorting, eliminating, and determining information with a computer as "normal, basic functions of a computer." (Versata) 793 F.3d at 1335, 115 USPQ2d at 1702; Receiving, processing, and storing data (Alice Corp), Electronic recordkeeping (Alice Corp and Ultramercial), Receiving or transmitting data over a network, e.g., using the Internet to gather data (Ultramerical, buySafe, and Cyberfone), Automating mental tasks (Benson, Bancorp and CyberSource)).  In addition, it is well-known to tag/extract data using machine learning algorithm (see at least Yu et al. US 2005/0033568, claim 15 “tagged terms….using machine learning extraction technique”; Zelevlasky (US 2008/0133479 A1), paragraph 0057 “Bayesian entity extractor a known technique form the field of machine learning, where a training set is utilized to assist an algorithm to extract similar entities from the text”)).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
            Claims 1-5, 8-14 and 17-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10, 17 and 19- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Laski (US 2018/0101874 A1) in view of KRUSE et al. (US 2017/0070484 A1) and Ash et al. (US 2016/0147943 A1).

As per Claims 1, 10, 19

Laski (‘874) discloses

receiving, with at least one processor, transaction data associated with a payment transaction, see at least paragraph 0004 (computing system may receive account transaction metadata for one or more account transactions e.g. retail purchase)

determining, with at least one processor, address data associated with a address from the transaction data associated with the payment transaction, see at least paragraph 0033 (receive metadata for one or more account transaction e.g. a retail purchase…address of retailer), paragraph 0052 (obtain merchant information associated with a merchant associated with an account transaction; an address of the merchant…..geolocation of the merchant),paragraph 0010 (map indicating the geolocation of the merchant), paragraph 0031 (retail location of the merchant)

tokenizing, with at least one processor, the address data associated with the address into a plurality of address tokens, see at least claim 5 of Laski (creating a unique token based on a first portion of account transaction metadata), paragraph 0033 (receive metadata for one or more account transaction e.g. a retail purchase…address of retailer), paragraph 0052 (an address of the merchant…..geolocation of the merchant), paragraph 0051 (create tokens and anonymize original metadata) 

extracting, with at least one processor, address token features for each of the plurality of address tokens using a machine learning algorithm, see at least paragraph 008 (contextualize subsystem… merchant information such as …address…map/location is extracted and merged into the existing transaction metadata), paragraph 0051 (create tokens and anonymize original metadata)

Laski (‘874) discloses extracting plurality of address tokens, see at least paragraph 008 (contextualize subsystem… merchant information such as …address…map/location is extracted and merged into the existing transaction metadata), paragraph 0051 (create tokens and anonymize original metadata), but fails to explicitly disclose tagging, with at least one processor, using the machine learning algorithm processor, whether each of the plurality of tagged components correspond to a plurality of predetermined components.  KRUSE (‘484) teaches tagging, with at least one processor, using the machine learning algorithm to provide a plurality of tagged components and determining, with at least one processor, whether each of the plurality of tagged components correspond to a plurality of predetermined components, see at least paragraph 0075 (meta tags is stored…..a machine learning algorithm is trained….used for matching against future authorizations), paragraph 0088 (tag matching), paragraph 0097 (tagged…record includes tokening).  Both Laski and KRUSE are directed toward fraud detection.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Laski’s invention to include tagging, with at least one processor, using the machine learning algorithm to provide a plurality of tagged components and determining, with at least one processor, whether each of the plurality of tagged components correspond to a plurality of predetermined components.  One would have been motivated to do so for the benefit of increasing transaction security.

Laski (‘874) discloses communicating, with at least one processor, an indication of a payment transaction fraud parameter (transaction valid/invalid) based on determining whether each of the plurality of components correspond to the plurality of components, see at least paragraph paragraph 0031 (context-specific digital content may facilitate detection and/or determination of fraud; may include….retail location of the merchant for the displayed account transaction and/or other metadata), paragraph 0099 (context-specific digital content may be assembled such that it corresponds to e.g. is adjacent to the account transaction in order to provide a context for the user to determine whether the presented account transaction is valid or invalid; fraud detection), paragraph 0018 (providing context-specific digital content based on account transaction metadata), but fails to explicitly disclose the fraud parameter is based on determining whether tagged street address components correspond to the plurality of predetermined street address components.  KRUSE (‘484) teaches fraud parameter is based on determining whether tagged street address components correspond to the plurality of predetermined street address components, see at least paragraph 0072 (merchant’s physical location…can be added to …data record as meta tags; meta: city: “Reno”, stave: “NV”, country “USA”), paragraph 0075 (meta tags is stored…..a machine learning algorithm is trained….used for matching against future authorizations), paragraph 0030 (mitigate the likelihood of fraud) and paragraph 0088 (transaction approval…tag matching).  Both Laski and KRUSE are directed toward fraud detection.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Laski’s invention to include the fraud parameter is based on determining whether tagged street address components correspond to the plurality of predetermined street address components.  One would have been motivated to do so for the benefit of increasing transaction security.

Laski (‘874) discloses determining address data associated with a address from the transaction data associated with the payment transaction, see at least paragraph 0033 (receive metadata for one or more account transaction e.g. a retail purchase…address of retailer), paragraph 0052 (obtain merchant information associated with a merchant associated with an account transaction; an address of the merchant…..geolocation of the merchant),paragraph 0010 (map indicating the geolocation of the merchant), paragraph 0031 (retail location of the merchant), but fails to explicitly disclose the address is a street address.  KRUSE (‘484) teaches determining street address, see at least paragraph 0072 (merchant’s physical location…can be added to …data record as meta tags; meta: city: “Reno”, stave: “NV”, country “USA”) and Fig 4B (street address: 123 street).  Both Laski and KRUSE are directed toward fraud detection.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Laski’s invention to include the address is a street address.  One would have been motivated to do so for the benefit of increasing transaction security.
Laski (‘874) discloses extracting plurality of address tokens, see at least paragraph 008 (contextualize subsystem… merchant information such as …address…map/location is extracted and merged into the existing transaction metadata), paragraph 0051 (create tokens and anonymize original metadata), but fails to explicitly disclose tagging each of the plurality of tokens based on token features.  Ash (‘943) teaches tagging tokens based on token features, see at least paragraph 0007 (parsing each token …. Into values of features; feature is a determinable pre-defined property of the tokens), paragraph 0043 (values associated with…tagging feature comprise a list of common token literals and corresponding address labels).  Both Laski and Ash are directed toward collecting data from address tokens.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Laski’s invention to include tagging tokens based on token features.  One would have been motivated to do so for the benefit of allowing data to be found more easily.

As per Claims 8, 17, 20

Laski (‘874) fails to explicitly disclose determining a value of a first street address token, determining a value of a second street address token, wherein the second street address token is adjacent the first street address token.  Ash (‘943) teaches determining a value of a first street address token, determining a value of a second street address token, wherein the second street address token is adjacent the first street address token., see at least claim 20 (features identified for the tokens comprises a neighbor features…. feature values associated with the previous token and feature values associated with the two subsequent tokens), paragraph 0021 (address tokens; parse the address; “123 token” is associated with or deemed a street number address label; “12345” token is associated with or deemed a 5 digit zip-code address label).  Both Laski and Ash are directed toward collecting data from address tokens.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Laski’s invention to include determining a value of a first street address token, determining a value of a second street address token, wherein the second street address token is adjacent the first street address token.  One would have been motivated to do so for the benefit of allowing data to be found more easily.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Laski (US 2018/0101874 A1) in view of KRUSE et al. (US 2017/0070484 A1) and Ash et al. (US 2016/0147943 A1), as applied to claims 1, 10 and 19 above, and further in view of Official Notice.

As per Claims 2, 11

Laski (‘874) discloses receiving a payment transaction message comprising the transaction data associated with the payment transaction, see at least paragraph 0004 (computing system may receive account transaction metadata for one or more account transactions e.g. retail purchase) but fails to explicitly disclose determining the street address data with the street address from a merchant name field.  Official Notice is taken that it was old and well known in the art to determine street address data with street address from merchant name field (For example, looking at the address under merchant name to determine street address of merchant).  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Laski’s invention to include determining the street address data with the street address from a merchant name field.  One would have been motivated to do so for the benefit of speeding up the transaction process.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Laski (US 2018/0101874 A1) in view of KRUSE et al. (US 2017/0070484 A1) and Ash et al. (US 2016/0147943 A1), as applied to claims 1, 10 and 19 above, and further in view of Uppala et al (US 2019/0036849 A1).

As per Claims 3, 12

Laski (‘874) teaches determining address data associated with a address from the transaction data associated with the payment transaction, see at least paragraph 0033 (receive metadata for one or more account transaction e.g. a retail purchase…address of retailer), paragraph 0052 (obtain merchant information associated with a merchant associated with an account transaction; an address of the merchant…..geolocation of the merchant),paragraph 0010 (map indicating the geolocation of the merchant), paragraph 0031 (retail location of the merchant), but fails to explicitly disclose the address is a street address.  KRUSE (‘484) teaches determining street address, see at least paragraph 0072 (merchant’s physical location…can be added to …data record as meta tags; meta: city: “Reno”, stave: “NV”, country “USA”) and Fig 4B (street address: 123 street).  Both Laski and KRUSE are directed toward fraud detection.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Laski’s invention to include the address is a street address.  One would have been motivated to do so for the benefit of increasing transaction security.

Laski (‘874) fails to explicitly disclose determining whether each of the plurality of tagged components correspond to the plurality of predetermined components based on string matching techniques.  KRUSE (‘484) teaches determining whether each of the plurality of tagged components correspond to the plurality of predetermined components based on string matching techniques, see at least Abstract of KRUSE (tagged ….strings), paragraph 0006 (matches the second tagged… string), paragraph 0075 (meta tags is stored…..a machine learning algorithm is trained….used for matching against future authorizations), and paragraph 0088 (tag matching), paragraph 0075 (approximate geographic locations of the computing device).  Both Laski and KRUSE are directed toward fraud detection.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Laski’s invention to include determining whether each of the plurality of tagged components correspond to the plurality of predetermined components based on a string matching techniques.  One would have been motivated to do so for the benefit of increasing transaction security.

Laski (‘874) fails to explicitly disclose the string matching techniques are a combination of exact and native approximate string matching techniques.  Uppala (‘849)teaches using combination of exact and native approximate string matching techniques to determine data, see at least paragraph 0060 (implement various text recognition techniques including approximate string matching…exact matching…any other text recognition techniques or combinations thereof).  Both Laski and Uppala are directed toward extracting data.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Laski’s invention to include using combination of exact and native approximate string matching techniques to determine data.  One would have been motivated to do so for the benefit of increasing accuracy of extracting.

Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Laski (US 2018/0101874 A1) in view of KRUSE et al. (US 2017/0070484 A1) and Ash et al. (US 2016/0147943 A1), as applied to claims 1, 10 and 19 above, and further in view of JEONG et al. (US 2009/0260073 A1).


As per Claims 4, 13

Laski (‘874) discloses extracting the address token features for each of the plurality of street address tokens, see at least paragraph 008 (contextualize subsystem… merchant information such as …address…map/location is extracted and merged into the existing transaction metadata), paragraph 0051 (create tokens and anonymize original metadata), but fails to explicitly disclose standardizing the plurality of tokens before extracting.  JEONG (‘073) teaches standardizing tokens before extracting, see at least paragraph 0041 (extract tokens from text information in a standardized format; text information containing an  attribute keyword is created in a standardized format….extract token at preset positions of the text information).  Both Laski and JEONG are directed toward extracting tokens.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Laski’s invention to include standardizing the plurality of tokens before extracting.  One would have been motivated to do so for the benefit of allowing tokens to be standardized according to preset formats.

Laski (‘874) discloses determining address data associated with a address from the transaction data associated with the payment transaction, see at least paragraph 0033 (receive metadata for one or more account transaction e.g. a retail purchase…address of retailer), paragraph 0052 (obtain merchant information associated with a merchant associated with an account transaction; an address of the merchant…..geolocation of the merchant),paragraph 0010 (map indicating the geolocation of the merchant), paragraph 0031 (retail location of the merchant), but fails to explicitly disclose the address is a street address.    KRUSE (‘484) teaches determining street address, see at least paragraph 0072 (merchant’s physical location…can be added to …data record as meta tags; meta: city: “Reno”, stave: “NV”, country “USA”) and Fig 4B (street address: 123 street).  Both Laski and KRUSE are directed toward fraud detection.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Laski’s invention to include the address is a street address.  One would have been motivated to do so for the benefit of increasing transaction security.

As per Claims 5, 14

Laski (‘874) discloses assigning the indication of a payment transaction fraud parameter (transaction valid/invalid) to the payment transaction based on determining whether each of the plurality of components correspond to the plurality of components and communicating the indication of payment transaction fraud parameter based on assigning the indication of payment transaction fraud parameter to the payment transaction, see at least paragraph 0031 (context-specific digital content may facilitate detection and/or determination of fraud; may include….retail location of the merchant for the displayed account transaction and/or other metadata), paragraph 0099 (context-specific digital content may be assembled such that it corresponds to e.g. is adjacent to the account transaction in order to provide a context for the user to determine whether the presented account transaction is valid or invalid; fraud detection), paragraph 0018 (providing context-specific digital content based on account transaction metadata), but fails to explicitly disclose determining that the plurality of tagged street address components do not correspond to predetermined street address components components.   KRUSE (‘484) teaches determine whether tagged street address components do not correspond to predetermined components, see at least paragraph 0040 (determine whether the merchant system identified in the transaction data matches to a merchant…as indicated by the merchant tag stored in a record), paragraph 0058 (transaction data contains an indicator for the particular merchant associated with the transaction, which can then be matched to a tag), paragraph 0059 (decline….payment can be rejected when the transaction data for the merchant is not matched to the tag), paragraph 0072 (merchant’s physical location…can be added to …data record as meta tags; meta: city: “Reno”, stave: “NV”, country “USA”) and Fig 4B (street address: 123 street).  Both Laski and KRUSE are directed toward fraud detection.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Laski’s invention to include determining that the plurality of tagged street address components do not correspond to predetermined street address components components.  One would have been motivated to do so for the benefit of increasing transaction security.



The claimed invention recited in claims 9 and 18, considered as a whole, is not taught by the prior arts found in Examiner’s search, therefore no 102/103 rejections is provided.

Additional relevant reference found but not used in the rejection: Johndrow et al. (US 2015/0081349 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIA-YI LIU whose telephone number is (571)270-1573.  The examiner can normally be reached on Mon-Thurs 9-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RYAN DONLON can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHIA-YI LIU/Primary Examiner, Art Unit 3695